1
      McGREGOR W. SCOTT
2     United States Attorney
      ERIC J. CHANG
3     Special Assistant U.S. Attorney
      501 I Street, Suite 10-100
4     Sacramento, CA 95814
      (916) 554-2700
5
      Attorney for Plaintiff
6
7                                 IN THE UNITED STATES DISTRICT COURT

8                              FOR THE EASTERN DISTRICT OF CALIFORNIA

9                                                          )   NO. 2:18-cr-00132-AC
     UNITED STATES OF AMERICA,                             )
10                                                         )   STIPULATION TO CONTINUE STATUS
                               Plaintiff,                  )   CONFERENCE
11                                                         )
              v.                                           )
12                                                         )
     TRAVIS M. GOULD                                       )   DATE: October 29, 2018
13                                                         )   TIME: 9:00 a.m.
                               Defendant.                  )   JUDGE: Hon. Allison Claire
14                                                         )

15
16            The Federal Public Defender’s Office through Linda Allison, counsel for defendant
17    Travis M. Gould, and the United States Attorney through its respective counsel Eric Chang,
18    hereby stipulate to continue the status conferences scheduled for October 29, 2018 at 9:00 a.m.
19    until January 7, 2019 at 9:00 a.m.
20            Mr. Gould requires further time to review discovery, conduct investigation on the facts of
21    the case, and consult with counsel. The parties agree January 7, 2019 represents the best date for
22    a status conference.
23            Based on the foregoing, the parties agree time under the Speedy Trial Act should be
24    excluded from this order’s date, through and including January 7, 2019, pursuant to 18 U.S.C. §
25    3161(h)(7)(A) and (B)(iv)(reasonable time to prepare) and General Order 479, Local Code T4.
26    ///
27    ///
      ///
28
     Stipulation and Order to Continue Status Conference
1                                                          Respectfully submitted,
2     DATE: October 29, 2018                               HEATHER E. WILLIAMS
                                                           Federal Defender
3
                                                           /s/ Linda C. Allison
4                                                          LINDA C. ALLISON
                                                           Assistant Federal Defender
5                                                          Attorney for Travis Gould
6
7     DATED: October 29, 2018                              McGREGOR W. SCOTT
                                                           United States Attorney
8
                                                           /s/ Eric Chang
9                                                          Eric Chang
                                                           Special Assistant United States Attorney
10                                                         Attorney for Plaintiff
11
                                     [PROPOSED] FINDINGS AND ORDER
12
              IT IS SO ORDERED, that the status conference is continued to January 7, 2019 at 9:00
13
      a.m. The Court further finds that time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be
14
15    excluded from computation of time pursuant to § 3161(h)(7)(A), (B)(iv), and Local Code T4,

16    and that the ends of justice served in granting the continuance outweigh the best interests of the

17    public and the defendant in a speedy trial. Time is excluded from the date of this order through

18    January 7, 2019.

19
20            FOUND AND ORDERED this 29th day of October, 2018.

21
22
23
24
25
26
27
28
     Stipulation and Order to Continue Status Conference
